In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-385 CR

NO. 09-04-386 CR

____________________


JOSH RANDALL DECUIR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 81683 and 82026 




MEMORANDUM OPINION (1)
	Josh Randall Decuir was convicted of the offense of burglary of a building in Cause
No. 81683, and was convicted of the offense of burglary of a habitation in Cause No.
82026.  Decuir filed notice of appeal on August 23, 2004.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On September 9, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered October 20, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.